Upon consideration of the petition filed by Defendant on the 7th day of March 2005 for Writ of Supersedeas and Motion for Temporary Stay of the judgment of the Superior Court, Cleveland County in this matter, the following order was entered and is hereby certified to the Superior Court, Cleveland County:
"Denied by order of the Court in conference, this the 9th day of March 2005."
Upon consideration of the application filed by Defendant on the 7th day of March 2005 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Cleveland County:
"Denied by order of the Court in conference, this the 9th day of March 2005."
Upon consideration of the petition filed by Defendant on the 7th day of March 2005 in this matter for a writ of certiorari to review the order of the Superior Court, Cleveland County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 9th day of March 2005."